United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul D. Nicodin, for the appellant
Office of Solicitor, for the Director

Docket No. 11-2092
Issued: April 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2011 appellant, through her representative, filed a timely appeal from
an August 4, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her claim for an employment-related injury and an August 25, 2011 nonmerit decision
denying her request for reconsideration. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits and
nonmerits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish that she
sustained a right knee condition in the performance of duty causally related to factors of her
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 25, 2011 OWCP decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

federal employment; and (2) whether OWCP properly refused to reopen her case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant, through her representative, contends that OWCP was not diligent in
filing evidence for her case as it failed to file additional reports by Dr. John Pak, a Boardcertified orthopedic surgeon, which she submitted with her request for reconsideration.
FACTUAL HISTORY
On September 21, 2010 appellant, then a 53-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that her right knee popped out of its joint due to factors of
her federal employment, including standing on concrete floors for 10 hours a day, six days a
week, entering and exiting a vehicle and sitting on a vehicle seat which was too low and caused
her knee to be too high and her leg not to be at a 90-degree angle. She first became aware of her
condition and attributed it to her federal employment on September 15, 2010. Appellant did not
stop work.
By letter dated September 24, 2010, OWCP requested additional factual and medical
information from appellant. It allotted her 30 days to submit additional evidence and respond to
its inquiries.
Subsequently, appellant submitted a position description with a note from the employing
establishment indicating that it concurred with her allegations because her duties involved
physical exertion including lifting trays that weigh up to 40 pounds, pushing hampers full of
these same trays of mail and parcels, pulling down mail from the carrier case, bending and
stooping.
In an October 25, 2010 report, Dr. Pak diagnosed patellofemoral chondrosis based on
x-rays of the right knee and a physical examination. He indicated that on September 15, 2010
appellant was at work delivering mail when she felt popping and catching sensations of her right
knee. Since that time her right knee continued to bother her and she had a difficult time standing
from a sitting position as well as with certain activities. Appellant denied any previous injury.
By decision dated December 29, 2010, OWCP denied the claim for compensation finding
that the medical evidence submitted was not sufficient to establish fact of injury. It found that
the medical evidence only contained a diagnosis of patellofemoral chondrosis which is “pain”
and pain is considered a symptom under FECA, not a diagnosis of a medical condition.
On January 27, 2011 appellant, through her representative, requested an oral hearing
before an OWCP hearing representative and submitted hospital reports related to a right eye
injury on November 24, 2010.
A video hearing was held before an OWCP hearing representative on June 8, 2011.
Appellant testified that she never missed work due to her right knee condition. Although her
right knee was in pain, she continued to work every day, with the exception of leaving for a few
hours to see a doctor or attend physical therapy. The hearing representative held the record open
for 30 days for the submission of additional evidence.

2

By decision dated August 4, 2011, OWCP’s hearing representative affirmed and
modified the December 29, 2010 decision finding that patellofemoral chondrosis was a diagnosis
which was known to cause knee pain; however, the medical evidence was not sufficient to
establish causal relationship between the diagnosed condition and the implicated employment
factors.
On August 16, 2011 appellant, through her representative, requested reconsideration,
indicating that she enclosed additional reports by Dr. Pak.
By decision dated August 25, 2011, OWCP denied appellant’s request for reconsideration
of the merits. It noted that additional reports by Dr. Pak were not received as part of the
reconsideration request.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be

3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

O.W., Docket No. 09-2110 (issued April 22, 2010). See Ellen L. Noble, 55 ECAB 530 (2004).

6

D.R., Docket No. 09-1723 (issued May 20, 2010). See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

3

supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.7
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet her burden of proof to establish a claim that
federal employment factors caused or aggravated her right knee condition. While appellant
submitted a statement in which she identified the factors of employment that she believed caused
the condition, in order to establish a claim that she sustained an employment-related injury, she
must also submit rationalized medical evidence which explains how her medical conditions were
caused or aggravated by the implicated employment factors.8
On October 25, 2010 Dr. Pak diagnosed patellofemoral chondrosis based on x-rays of the
right knee and a physical examination. He indicated that on September 15, 2010 appellant was at
work delivering mail when she felt popping and catching sensations of her right knee. Since that
time her right knee continued to bother her and she had a difficult time standing from a sitting
position as well as with certain activities. Although he provided a firm diagnosis, Dr. Pak did
not provide a rationalized medical opinion as to how the implicated factors of appellant’s federal
employment, such as standing on concrete floors for 10 hours a day, six days a week, entering
and exiting a vehicle and sitting on a vehicle seat which was too low, caused or aggravated her
right knee condition. Therefore, appellant failed to meet her burden of proof.
Appellant submitted November 24, 2010 hospital reports related to a right eye injury.
The issue here is causal relationship between a right knee condition and factors of her federal
employment. Thus, these medical reports are immaterial in nature.
Appellant also submitted a position description with a note from the employing
establishment indicating that it concurred with her allegations. However, causal relationship is a
medical question that can generally be resolved only by rationalized medical opinion evidence.9
As found above, the medical evidence is insufficient to establish the claim. This document does
not constitute medical evidence and appellant’s submission thereof is insufficient to establish
causal relationship.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the indicated employment factors, she
failed to meet her burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

O.W., supra note 5.

8

A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C.
Moore, 52 ECAB 132 (2000).
9

See Robert G. Morris, 48 ECAB 238 (1996).

4

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128 of FECA,10
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.11 When a claimant fails to meet one of the above standards, OWCP will
deny the application for reconsideration without reopening the case for review of the merits.12
ANALYSIS -- ISSUE 2
On appeal, appellant contends that OWCP was not diligent in filing evidence for her case
as it failed to file additional reports by Dr. Pak, which she submitted with her request for
reconsideration. On August 16, 2011 she requested reconsideration, indicating that she enclosed
additional reports by Dr. Pak. In its August 25, 2011 decision, OWCP denied appellant request,
noting that additional reports by Dr. Pak were not received as part of the reconsideration request.
As the record shows that OWCP did not receive any additional medical evidence from appellant,
the Board finds that her argument is not substantiated.
Appellant did not submit any evidence to show that OWCP erroneously applied or
interpreted a specific point of law or advance a relevant legal argument not previously
considered by OWCP. Because she did not submit any evidence with her request for
reconsideration, the Board finds that she did not meet any of the necessary requirements and she
is not entitled to further merit review.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a right knee condition in the performance of duty causally related to factors of her
federal employment. Because appellant’s request for reconsideration did not meet at least one of
the criteria required to reopen a case, the Board finds that OWCP properly denied her request for
reconsideration without a merit review.

10

Supra note 3. Under section 8128 of FECA, the Secretary of Labor may review an award for or against
payment of compensation at anytime on her own motion or on application. 5 U.S.C. § 8128(a).
11

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

12

Id. at § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements OWCP will deny the application for
review without reviewing the merits of the claim).

5

ORDER
IT IS HEREBY ORDERED THAT the August 25 and 4, 2011 decisions of the Office
of Workers’ Compensation Programs are affirmed.
Issued: April 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

